Exhibit 10.9

SEPARATION AGREEMENT

This Separation Agreement is made this 20th day of December, 2004, by and
between MedQuist Inc. (hereinafter the “Company”) and Ethan Cohen (hereinafter
“Cohen”), former Senior Vice President and Chief Technology Officer of the
Company.

WHEREAS, Cohen and the Company have agreed that Cohen’s employment with the
Company ended as of October 31, 2004; and

WHEREAS, the parties desire to set forth the terms and conditions relating to
Cohen’s separation of employment with the Company.

NOW THEREFORE, the parties, intending to be legally bound, in consideration of
the mutual promises and undertakings set forth herein, do hereby agree as
follows:


1.             COHEN’S EMPLOYMENT AS SENIOR VICE PRESIDENT AND CHIEF TECHNOLOGY
OFFICER AND DUTIES AS AN OFFICER OF THE COMPANY TERMINATED ON OCTOBER 31, 2004
(THE “SEPARATION DATE”).


2.             IN ACCORDANCE WITH HIS EMPLOYMENT AGREEMENT ENTERED INTO AS OF
THE 22ND OF MAY 2000, BY AND BETWEEN THE COMPANY AND COHEN (THE “EMPLOYMENT
AGREEMENT”), COHEN WILL RECEIVE ALL ACCRUED BUT UNPAID SALARY THROUGH THE
SEPARATION DATE AND UNREIMBURSED EXPENSES INCURRED THROUGH THE SEPARATION DATE.


3.             EFFECTIVE NOVEMBER 1, 2004, COHEN MAY ELECT CONTINUED MEDICAL AND
DENTAL COVERAGE AT HIS EXPENSE FOR THE TIME PERIOD PERMITTED BY COBRA, BY
COMPLETING THE APPLICABLE COBRA FORMS WHEN SENT TO HIM. AS SOON AS PRACTICABLE
FOLLOWING SUBMISSION BY COHEN OF EVIDENCE OF PAYMENT OF THE COBRA PREMIUM, THE
COMPANY SHALL REIMBURSE COHEN FOR UP TO 18 MONTHS OF COBRA CONTINUATION COVERAGE
PREMIUMS. SUCH REIMBURSEMENTS WILL BE MAILED MONTHLY TO COHEN AT COHEN’S HOME
ADDRESS OF RECORD. COHEN AGREES TO NOTIFY THE COMPANY IMMEDIATELY IF HE SECURES
MEDICAL AND DENTAL COVERAGE THROUGH ANY OTHER SOURCE DURING THIS 18 MONTH
PERIOD. TO THE EXTENT THAT COHEN OR HIS WIFE IS REQUIRED TO PAY A PORTION OF THE
COST OF MEDICAL AND/OR DENTAL COVERAGE FOR COHEN, THE COMPANY WILL CONTINUE TO
REIMBURSE COHEN FOR THE PORTION OF THE COST OF MEDICAL AND/OR DENTAL COVERAGE
PAID BY COHEN OR HIS WIFE DURING THE 18 MONTH PERIOD. IF COHEN IS NOT REQUIRED
TO PAY ANY PART OF THE COST OF OTHER MEDICAL AND/OR DENTAL COVERAGE DURING THE
18 MONTH PERIOD, THEN THE COMPANY WILL STOP MAKING REIMBURSEMENT PAYMENTS TO
COHEN.


4.             COHEN’S STOCK OPTIONS, TO THE EXTENT VESTED AS OF THE SEPARATION
DATE, SHALL REMAIN EXERCISABLE FOR THE POST-TERMINATION EXERCISE PERIOD PROVIDED
IN THE OPTION AWARD AGREEMENTS BY AND BETWEEN COHEN AND THE COMPANY (EACH A
“STOCK OPTION AGREEMENT”); PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY OF
COHEN’S NON-QUALIFIED STOCK OPTION AGREEMENTS AND COHEN’S INCENTIVE STOCK OPTION
AGREEMENT DATED JANUARY 1, 2001, THE POST-TERMINATION EXERCISE PERIOD SET FORTH
IN SUCH STOCK OPTION AGREEMENTS SHALL NOT BEGIN TO RUN (I.E., SUCH PERIOD SHALL
BE TOLLED) UNTIL THE DATE, IF EVER, THAT THE SUSPENSION IS LIFTED FOR THE
EXERCISE OF OPTIONS, UPON WHICH EVENT THE COMPANY WILL NOTIFY COHEN OF THE
LIFTING OF SUCH SUSPENSION ALONG


--------------------------------------------------------------------------------




 

with and in the same manner as all other persons with Company stock options. No
additional stock options will vest following the Separation Date. Cohen’s
participation in all Company benefit plans shall cease as of the Separation
Date. The options as to which the exercise period is extended pursuant to the
Agreement may be subject to the provisions of section 409A of the Internal
Revenue Code and the regulations issued thereunder and, as such, Cohen may incur
income tax and/or penalties as a result of such extension.


5.             THE COMPANY AND COHEN AGREE THAT THE TIME PERIOD SET OUT IS
SECTION 9(A) OF THE EMPLOYMENT AGREEMENT IS HEREBY REDUCED TO EIGHTEEN (18)
MONTHS, THAT SECTION 9(A)(I) OF THE EMPLOYMENT AGREEMENT IS HEREBY MODIFIED TO
PROHIBIT THE DELINEATED COMMUNICATIONS TO THOSE MADE DIRECTLY OR INDIRECTLY ON
BEHALF OF A “COMPETING BUSINESS,” THAT SECTION 9(A) (II) OF THE EMPLOYMENT
AGREEMENT IS HEREBY MODIFIED TO INSERT “OR” BEFORE “ENTICE” AND TO DELETE
“HIRE[,]” AND SECTION 9(A)(III) OF THE EMPLOYMENT AGREEMENT IS HEREBY MODIFIED
TO DELETE THE FOLLOWING: “AND HEALTH INFORMATION MANAGEMENT SOLUTIONS
SERVICES[.]” EXCEPT AS SPECIFICALLY MODIFIED HEREIN, SECTION 9 OF THE EMPLOYMENT
AGREEMENT (RESTRICTIVE COVENANTS AND CONFIDENTIALITY; INJUNCTIVE RELIEF) AND
SECTION 10 (SURVIVAL), SHALL CONTINUE TO APPLY IN FULL FORCE AND EFFECT.


6.             RELEASE.  A.  COHEN HEREBY FOREVER RELEASES AND DISCHARGES THE
COMPANY, THE COMPANY’S PAST, PRESENT, OR FUTURE PARENT, AFFILIATED, RELATED,
AND/OR SUBSIDIARY ENTITIES, AND ALL OF THEIR PAST, PRESENT AND FUTURE DIRECTORS,
SHAREHOLDERS, OFFICERS, GENERAL OR LIMITED PARTNERS, EMPLOYEES, AGENTS,
ATTORNEYS AND REPRESENTATIVES, AND THE EMPLOYEE BENEFIT PLANS IN WHICH COHEN IS
OR HAS BEEN A PARTICIPANT BY VIRTUE OF HIS EMPLOYMENT WITH THE COMPANY
(COLLECTIVELY, THE “COMPANY RELEASEES”), FROM, AND AGREES HEREBY FOREVER NOT TO
SUE THE COMPANY RELEASEES WITH RESPECT TO, ANY AND ALL CLAIMS, DEBTS, DEMANDS,
ACCOUNTS, JUDGMENTS, RIGHTS, CAUSES OF ACTION, EQUITABLE RELIEF, DAMAGES, COSTS,
CHARGES, ATTORNEYS’ FEES, COMPLAINTS, OBLIGATIONS, PROMISES, AGREEMENTS,
CONTROVERSIES, SUITS, EXPENSES, ANY FORM OF COMPENSATION (INCLUDING BUT NOT
LIMITED TO SALARY, BONUSES, COMMISSIONS OR RELATED FEES), RESPONSIBILITY AND
LIABILITY OF EVERY KIND AND CHARACTER WHATSOEVER, WHETHER IN LAW OR EQUITY,
KNOWN OR UNKNOWN, ASSERTED OR UNASSERTED, SUSPECTED OR UNSUSPECTED, WHICH COHEN
HAS OR MAY HAVE HAD AGAINST THE COMPANY RELEASEES BASED ON ANY EVENTS OR
CIRCUMSTANCES ARISING OR OCCURRING ON OR PRIOR TO THE DATE OF THIS AGREEMENT
ARISING DIRECTLY OR INDIRECTLY OUT OF, RELATING TO, OR IN ANY OTHER WAY
INVOLVING IN ANY MANNER WHATSOEVER, (I) COHEN’S EMPLOYMENT AGREEMENT OR STOCK
OPTION AGREEMENTS; (II) COHEN’S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION
THEREOF, (III) COHEN’S STATUS AT ANY TIME AS A HOLDER OF ANY SECURITIES OF THE
COMPANY, OR (IV) WITHOUT LIMITATION, ANY AND ALL CLAIMS ARISING UNDER FEDERAL,
STATE, OR LOCAL LAWS RELATING TO EMPLOYMENT, OR SECURITIES, INCLUDING WITHOUT
LIMITATION CLAIMS OF WRONGFUL DISCHARGE, BREACH OF EXPRESS OR IMPLIED CONTRACT,
FRAUD, MISREPRESENTATION, DEFAMATION, OR LIABILITY IN TORT, CLAIMS OF ANY KIND
THAT MAY BE BROUGHT IN ANY COURT OR ADMINISTRATIVE AGENCY, ANY CLAIMS ARISING
UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (“ADEA,” A LAW WHICH PROHIBITS DISCRIMINATION ON THE BASIS OF
AGE), THE AMERICANS WITH DISABILITIES ACT, THE FAIR LABOR STANDARDS ACT, THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE
SECURITIES ACT OF 1933, THE SECURITIES EXCHANGE ACT OF 1934, THE SARBANES-OXLEY
ACT, THE NEW JERSEY LAW AGAINST DISCRIMINATION, NEW JERSEY CONSCIENTIOUS
EMPLOYEE PROTECTION ACT, THE NEW JERSEY WAGE PAYMENT AND COLLECTION LAW AND
SIMILAR STATE OR LOCAL STATUTES, ORDINANCES, AND REGULATIONS; PROVIDED, THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, THIS GENERAL RELEASE
SHALL NOT EXTEND TO (X) BENEFIT CLAIMS UNDER AN EMPLOYEE PENSION

2


--------------------------------------------------------------------------------




 

plan, the deferred compensation benefit plan or any other benefit plans in which
Cohen was a participant by virtue of his employment with the Company; (y)
indemnification rights Cohen may have by virtue of his status as a former
officer in accordance with applicable law and the Company’s by-laws and that
certain Undertaking dated August 30, 2004; and (z) any obligation of the Company
under this Separation Agreement.

B.             EXCEPT FOR THE SURVIVAL AND CONTINUATION OF COHEN’S OBLIGATIONS
AS SET FORTH IN SECTION 5 OF THIS SEPARATION AGREEMENT, THE COMPANY FULLY,
FOREVER, IRREVOCABLY AND UNCONDITIONALLY RELEASES, REMISES, SETTLES AND
DISCHARGES COHEN FROM ANY AND ALL MANNER OF CLAIMS, CHARGES, COMPLAINTS, DEBTS,
LIABILITIES, DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, RIGHTS, COVENANTS,
CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES, OMISSIONS, DAMAGES, OBLIGATIONS
AND EXPENSES OF ANY KIND, WHETHER KNOWN OR UNKNOWN, WHICH IT HAD, NOW HAS, OR
HEREAFTER MAY HAVE AGAINST COHEN ARISING FROM, OR RELATING IN ANY WAY TO COHEN’S
EMPLOYMENT BY THE COMPANY, EXCEPT FOR ACTIONS BY COHEN THAT CONSTITUTE FRAUD OR
OTHER INTENTIONAL MISCONDUCT.

C.             COHEN UNDERSTANDS THAT THE RELEASE OF CLAIMS HE HAS GIVEN, AS SET
FORTH IN SECTION 6A OF THIS AGREEMENT, INCLUDES A RELEASE OF CLAIMS ARISING
UNDER THE ADEA. COHEN UNDERSTANDS AND WARRANTS THAT HE HAS BEEN GIVEN A PERIOD
OF 21 DAYS TO REVIEW AND CONSIDER THIS AGREEMENT. BY HIS SIGNATURE BELOW, COHEN
WARRANTS THAT HE HAS CONSULTED WITH AN ATTORNEY AS TO THE TERMS OF THIS
AGREEMENT. COHEN FURTHER WARRANTS THAT HE UNDERSTANDS THAT HE MAY ACCEPT AND
RETURN THE AGREEMENT PRIOR TO THE EXPIRATION OF THIS 21-DAY REVIEW PERIOD, AND,
IF HE CHOOSES TO DO SO, HE WARRANTS THAT HE USED AS MUCH OF THE 21-DAY REVIEW
PERIOD AS HE REQUIRED AND RETURNED THE AGREEMENT KNOWINGLY AND VOLUNTARILY AND
WITHOUT ANY PRESSURE OR COERCION ON THE PART OF THE COMPANY OR ANY OF ITS
REPRESENTATIVES.

D.             COHEN FURTHER WARRANTS THAT HE UNDERSTANDS THAT HE HAS SEVEN (7)
DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE THE AGREEMENT BY NOTICE IN WRITING
TO THE COMPANY’S HUMAN RESOURCES MANAGER AT MOUNT LAUREL, NEW JERSEY,
08054-4632. THIS AGREEMENT SHALL BE BINDING, EFFECTIVE, AND ENFORCEABLE UPON
BOTH PARTIES UPON THE EXPIRATION OF THIS SEVEN (7) DAY REVOCATION PERIOD WITHOUT
THE COMPANY HAVING RECEIVED SUCH REVOCATION, BUT NOT BEFORE SUCH TIME.


7.             PROVIDED COHEN HAS EXECUTED THIS AGREEMENT AND THE TIME PERIOD IN
SECTION 6C HAS EXPIRED, THE COMPANY SHALL PAY TO COHEN, AS CONSIDERATION FOR
EXECUTING THIS AGREEMENT, PAYMENTS IN A TOTAL AMOUNT EQUAL TO $364,336.50, LESS
APPLICABLE WITHHOLDING, WHICH WILL BE PAID AS FOLLOWS: AN INITIAL LUMP SUM IN
THE AMOUNT OF $182,331.75 TO BE PAID WITHIN FOURTEEN (14) DAYS OF COHEN’S
EXECUTION OF THIS AGREEMENT AND THE BALANCE TO BE PAID IN TWELVE (12) EQUAL
MONTHLY INSTALLMENTS. AS COHEN’S EMPLOYMENT TERMINATED ON OCTOBER 31, 2004, THE
COMPANY AGREES THAT THE INITIAL INSTALLMENT PAYMENT TO BE PAID IN JANUARY 2005,
PRIOR TO JANUARY 15, 2005, SHALL INCLUDE THE MONTHLY INSTALLMENT PAYMENTS FOR
NOVEMBER 2004, DECEMBER 2004 AND JANUARY 2005. THEREAFTER, THE REMAINING NINE
(9) MONTHLY INSTALLMENT PAYMENTS MADE IN ACCORDANCE WITH THIS SECTION WILL BE
MAILED TO COHEN AT COHEN’S HOME ADDRESS OF RECORD ON OR BEFORE THE 15TH DAY OF
EACH MONTH A PAYMENT IS DUE.


8.             THE PARTIES ACKNOWLEDGE THAT THE SUMS AND BENEFITS SET FORTH IN
SECTIONS 3, 4, AND 7 ABOVE REPRESENT AMOUNTS IN ADDITION TO ANYTHING OF VALUE TO
WHICH COHEN IS OTHERWISE ENTITLED AND ARE PROVIDED IN CONSIDERATION FOR THE
EXECUTION OF THIS AGREEMENT.

3


--------------------------------------------------------------------------------




 


9.             IN RESPONSE TO ANY INQUIRIES FROM FUTURE OR PROSPECTIVE EMPLOYERS
CONCERNING COHEN, IT IS AGREED THAT THE PARTIES WILL CONFIRM ONLY THAT COHEN
RESIGNED, DATES OF EMPLOYMENT, TITLES OF POSITIONS HELD, AND SALARY.


10.           COHEN AGREES THAT HE WILL COOPERATE WITH THE COMPANY AND ITS
COUNSEL WITH RESPECT TO ANY MATTER (INCLUDING LITIGATION, INVESTIGATION, OR
GOVERNMENTAL PROCEEDING) WHICH RELATES TO MATTERS WITH WHICH COHEN WAS INVOLVED
DURING THE PERIOD IN WHICH HE WAS EMPLOYED OR ENGAGED AS A CONSULTANT BY THE
COMPANY, INCLUDING FULL DISCLOSURE OF ALL RELEVANT INFORMATION AND TRUTHFULLY
TESTIFYING ON THE COMPANY’S BEHALF IN CONNECTION WITH ANY SUCH PROCEEDING OR
INVESTIGATION. COHEN WILL RENDER SUCH COOPERATION IN A TIMELY MANNER AND AT SUCH
TIMES AND PLACES AS MAY BE MUTUALLY AGREEABLE TO THE PARTIES. THE COMPANY AGREES
THAT ANY REQUEST FOR COOPERATION TO COHEN WILL BE REASONABLE AND WILL NOT BE
UNDULY BURDENSOME TO COHEN. COHEN AGREES THAT HE WILL PROMPTLY NOTIFY THE
COMPANY IF HE IS CONTACTED FOR AN INTERVIEW OR IF HE RECEIVES A SUBPOENA IN ANY
MATTER RELATING IN ANY WAY TO HIS EMPLOYMENT WITH THE COMPANY AND, IN SUCH
EVENT, THE COMPANY, UPON REQUEST FROM COHEN, AGREES TO PROVIDE IN ITS DISCRETION
(NOT TO BE UNREASONABLY WITHHELD) REASONABLE ACCESS TO INFORMATION AND DOCUMENTS
WITHIN ITS CONTROL. BOTH THE COMPANY AND COHEN FURTHER AGREE THAT THEY WILL NOT
INITIATE ANY COMMUNICATION WITH A MEMBER OF THE PRESS REGARDING COHEN’S
EMPLOYMENT WITH THE COMPANY AND THAT IF THEY ARE CONTACTED BY THE PRESS FOR ANY
SUCH INFORMATION, THEY WILL DECLINE COMMENT. UPON SUBMISSION OF APPROPRIATE
DOCUMENTATION, COHEN SHALL BE REIMBURSED BY THE COMPANY FOR REASONABLE TRAVEL,
LODGING, MEALS, AND TELECOMMUNICATIONS EXPENSES INCURRED IN COOPERATING WITH THE
COMPANY UNDER THE TERMS OF THIS PROVISION. NOTWITHSTANDING THE ABOVE, COHEN
RETAINS THE RIGHT TO A GOOD FAITH ASSERTION OF ANY APPLICABLE PRIVILEGE.


11.           THE PARTIES AGREE THAT THE TERMS OF THIS AGREEMENT SHALL REMAIN
COMPLETELY CONFIDENTIAL, AND THAT THEY WILL NOT DISCLOSE THE TERMS OF THIS
AGREEMENT TO ANY PERSON, EXCEPT THAT THIS SECTION SHALL NOT PROHIBIT THE PARTIES
FROM DISCLOSING THE FACT AND TERMS OF THIS AGREEMENT TO IMMEDIATE FAMILY OR TO
PERSONAL OR COMPANY ACCOUNTANTS AND/OR FINANCIAL OR LEGAL ADVISORS. THE COMPANY
IS NOT PROHIBITED FROM DISCLOSING THE FACTS AND TERMS OF THIS SETTLEMENT TO
THOSE COMPANY EMPLOYEES WHO HAVE A “NEED TO KNOW” ABOUT THE AGREEMENT AS
DETERMINED BY THE COMPANY. THE PARTIES UNDERSTAND AND AGREE THAT SUCH
INFORMATION MAY BE DISCLOSED TO THE AFOREMENTIONED INDIVIDUALS ONLY ON THE
CONDITION THAT SUCH INDIVIDUALS IN TURN AGREE TO KEEP SUCH INFORMATION
COMPLETELY CONFIDENTIAL, AND NOT TO DISCLOSE IT TO OTHERS. THIS SECTION SHALL
NOT PROHIBIT THE PARTIES FROM DISCLOSING THE FACT OR DETAILS OF THIS AGREEMENT
TO ANY FEDERAL, STATE OR LOCAL AUTHORITY OR GOVERNMENT AGENCY, NOR DOES IT
PROHIBIT THE PARTIES FROM COMPLYING WITH A VALID COURT ORDER OR ANY LAW OR
REGULATION THAT COMPELS DISCLOSURE. THIS SECTION SHALL ALSO NOT PROHIBIT THE
PARTIES FROM DISCLOSING THE TERMS OF COHEN’S POST-EMPLOYMENT RESTRICTIONS AS SET
OUT IN SECTIONS 9 AND 10 OF HIS EMPLOYMENT AGREEMENT AS MODIFIED BY SECTION 5
ABOVE.


12.           COHEN AGREES THAT EXCEPT AS SET FORTH IN THIS AGREEMENT, COHEN IS
NOT ENTITLED TO ANY OTHER COMPENSATION OR BENEFITS FROM THE COMPANY ARISING FROM
HIS STATUS AS AN EMPLOYEE OF THE COMPANY, INCLUDING ANY SEVERANCE BENEFITS THAT
MAY BE AVAILABLE UNDER THE EMPLOYMENT AGREEMENT OR ANY SEVERANCE ARRANGEMENT OF
THE COMPANY; PROVIDED, HOWEVER, THAT THIS SECTION 12 DOES NOT RELEASE ANY RIGHTS
TO COMPENSATION OR BENEFITS BY VIRTUE OF COHEN’S PARTICIPATION IN THE COMPANY
BENEFIT PLANS REFERENCED IN SECTION 6A(X) ABOVE.

4


--------------------------------------------------------------------------------




 


13.           COHEN AND THE COMPANY AFFIRM THAT THIS AGREEMENT, INCLUDING THE
PROVISIONS OF THE EMPLOYMENT AGREEMENT AS INCORPORATED IN SECTION 5 ABOVE, SET
FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER CONTAINED HEREIN AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS OR
UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER CONTAINED
HEREIN. FURTHER, THERE ARE NO REPRESENTATIONS, ARRANGEMENTS OR UNDERSTANDINGS,
EITHER ORAL OR WRITTEN, BETWEEN THE PARTIES, WHICH ARE NOT FULLY EXPRESSED
HEREIN. FINALLY, NO ALTERATION OR OTHER MODIFICATION OF THIS AGREEMENT SHALL BE
EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY BOTH PARTIES.


14.           THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS BY
FACSIMILE, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


15.           ANY NOTICE AUTHORIZED OR REQUIRED TO BE GIVEN OR MADE BY OR
PURSUANT TO THIS AGREEMENT SHALL BE MADE IN WRITING AND EITHER PERSONALLY
DELIVERED OR MAILED BY OVERNIGHT EXPRESS MAIL ADDRESSED AS FOLLOWS:

If to Cohen:

Ethan Cohen

 

22425 Canterbury Lane

 

Shaker Heights, OH 44122

 

 

with a copy to:

Rob Gilmore, Esq.

 

Kohrman, Jackson & Krantz P.L.L.

 

1375 East 9th Street

 

20th Floor, One Cleveland Center

 

Cleveland, Ohio 44114

 

 

If to the

MedQuist Inc.

Company:

1000 Bishops Gate

 

Mount Laurel, NJ 08054-4632

 

Attn: Gregory M. Sebasky

 

 

with a copy to:

Barry Abelson, Esquire

 

Pepper Hamilton LLP

 

3000 Two Logan Square

 

Eighteenth and Arch Streets

 

Philadelphia, PA 19103-2799

 

Either party may change the address to which such notices are to be addressed by
giving the other party notice in the manner indicated above.


16.           THE PARTIES ACKNOWLEDGE THAT THEY HAVE CAREFULLY REVIEWED THIS
AGREEMENT WITH THE ASSISTANCE OF COUNSEL, THAT THEY HAVE ENTERED INTO THIS
AGREEMENT VOLUNTARILY AND KNOWINGLY AND WITHOUT RELIANCE ON ANY PROMISES NOT
EXPRESSLY CONTAINED HEREIN, THAT THEY HAVE

5


--------------------------------------------------------------------------------





 

been afforded an adequate time to review carefully the terms of this Agreement,
and that this Agreement shall not be deemed void or voidable by claims of
duress, deception, mistake of fact or otherwise.


17.           THIS AGREEMENT SHALL BE GOVERNED BY AND ALL QUESTIONS RELATING TO
ITS VALIDITY, INTERPRETATION, ENFORCEMENT AND PERFORMANCE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY. THE EXCLUSIVE CHOICE OF
LAWS SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT
OF ANY JUDGMENT OBTAINED IN ANY FORUM OR THE TAKING OF ANY ACTION UNDER THIS
AGREEMENT TO ENFORCE SUCH JUDGMENT IN ANY APPROPRIATE JURISDICTION.


18.           COHEN AFFIRMS THAT HE HAS CAREFULLY READ THE FOREGOING AGREEMENT,
THAT HE FULLY UNDERSTANDS THE MEANING AND INTENT OF THIS DOCUMENT AND THAT HE
INTENDS TO BE BOUND BY THE PROMISES CONTAINED IN THIS AGREEMENT FOR THE
AFORESAID CONSIDERATION.

IN WITNESS WHEREOF, Cohen and the authorized representative of the Company have
executed this Agreement on the dates indicated below:

By: 

/s/ Ethan Cohen

 

Dated: December 17, 2004

 

Ethan Cohen

 

 

 

 

 

 

MedQuist Inc.

Dated: December 20, 2004

 

 

By: 

/s/ Gregory M. Sebasky

 

 

 

Gregory M. Sebasky
President

 

 

 

6


--------------------------------------------------------------------------------